Docket No. 104216.


                            IN THE
                     SUPREME COURT
                               OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
          EDUARDO CABALLERO, Appellee.

                 Opinion filed February 7, 2008.



    JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
    Justices Fitzgerald, Kilbride, and Garman concurred in the
judgment and opinion.
    Chief Justice Thomas dissented, with opinion, joined by Justices
Freeman and Burke.



                            OPINION

   The issues presented by this appeal are: (1) whether a reviewing
court may grant the per diem monetary credit conferred by section
110–14 of the Code of Criminal Procedure of 1963 (725 ILCS
5/110–14 (West 2002)) to a defendant who first applies for it on
appeal from the dismissal of his postconviction petition; and (2)
whether a defendant may receive the per diem monetary credit
conferred by section 110–14 for the time he was incarcerated upon
revocation of his bail after conviction until his sentencing.
                            BACKGROUND
     Defendant Eduardo Cabellero was indicted for unlawful
possession with intent to deliver 100 to 400 grams of a substance
containing cocaine. After his arrest, he spent two day in jail, posted
bail, and was released. A jury in the circuit court of Du Page County
later convicted him of the offense and his bond was revoked the same
day. He was remanded to jail, where he remained for an additional 116
days prior to sentencing. He was sentenced to 14 years’ imprisonment
and, among other things, fined $6,300 based on the “street value” of
the narcotics he was convicted of possessing. On direct appeal
defendant did not raise any issue involved in this appeal and the
appellate court affirmed his conviction and sentence. People v.
Caballero, No. 2–03–0299 (2004) (unpublished order under Supreme
Court Rule 23).
     Defendant later filed a pro se petition for postconviction relief,
which was dismissed by the trial court as frivolous and patently
without merit. On appeal, defendant argued that the trial court erred
in dismissing his petition because it sufficiently alleged the gist of a
constitutional claim of ineffective assistance of counsel. Defendant
also claimed that pursuant to section 110–14, his street-value fine
should be reduced by $590, which is $5 for each of the 118 days he
was in custody prior to sentencing. The appellate court affirmed the
trial court’s dismissal of defendant’s petition, but held that defendant
was entitled to a $590 credit against his street-value fine and ordered
the clerk of the circuit court to modify the defendant’s sentence. No.
2–05–0384 (unpublished order under Supreme Court Rule 23). We
granted the State’s petition for leave to appeal. 210 Ill. 2d R. 315. For
the reasons that follow, the judgment of the appellate court is
affirmed.

                       STANDARD OF REVIEW
    Both of the issues raised on this appeal involve the interpretation
of Illinois statutes. The interpretation of state statutes is a question of
law, which this court reviews de novo. People v. Harris, 224 Ill. 2d
115, 123 (2007); People v. Brooks, 221 Ill. 2d 381, 388 (2006).




                                   -2-
                              ANALYSIS
     Section 110–14 provides in pertinent part: “Any person
incarcerated on a bailable offense who does not supply bail and against
whom a fine is levied on conviction of such offense shall be allowed
a credit of $5 for each day so incarcerated upon application of the
defendant.” 725 ILCS 5/110–14 (West 2002). In People v. Woodard,
175 Ill. 2d 435, 457-58 (1997), we held that the per diem monetary
credit allowed upon application by the defendant under section
110–14 is mandatory, it cannot be waived and it can be raised for the
first time on appeal.
     The State argues, however, that defendant’s claim under section
110–14 involves a statutory right and it is not cognizable in a
postconviction proceeding. The Post-Conviction Hearing Act (725
ILCS 5/122–1 et seq. (West 2000)) provides a means by which a
defendant may collaterally attack his conviction or sentence for
violations of federal or state constitutional rights. People v.
Pendleton, 223 Ill. 2d 458, 471 (2006). To demonstrate entitlement
to postconviction relief, a defendant must show that he has suffered
a substantial deprivation of federal or state constitutional rights in the
proceedings that produced the conviction or sentence being
challenged. Pendleton, 223 Ill. 2d at 471. The monetary per diem
credit conferred by section 110–14 is a statutory right. Woodard, 175
Ill. 2d at 457. The State concludes from this that defendant’s claim
involves a statutory right, not a constitutional right, and it is,
therefore, not cognizable in a postconviction proceeding.
     Neither the State nor the defendant has cited any Illinois cases
dealing with a claim for a monetary per diem credit under section
110–14 being initially raised on an appeal in a postconviction
proceeding and we have found none. However, People v. Wren, 223
Ill. App. 3d 722 (1992), People v. Andrews, 365 Ill. App. 3d 696
(2006), and People v. Brown, 371 Ill. App. 3d 972 (2007), are
appellate court cases dealing with a sentencing credit under section
5–8–7(b) of the Unified Code of Corrections (730 ILCS 5/5–8–7(b)
(West 2002)) being raised for the first time on appeal in a
postconviction proceeding.
     Section 5–8–7(b) provides that the offender shall be given credit
against his prison sentence for time spent in custody as a result of the
offense for which the sentence was imposed. In Woodard, 175 Ill. 2d

                                   -3-
at 457, we noted and cited a number of cases in which the sentencing
credit in section 5–8–7(b) was treated similarly to the monetary per
diem credit in section 110–14. We find that the rationale of Wren,
Andrews and Brown is persuasive to the issue of an application for a
monetary credit under section 110–14 being raised for the first time
on an appeal in a postconviction hearing.
     In Wren the court stated:
             “Finally, defendant contends that he is entitled to credit for
         the original day spent in custody in this matter and argues that
         counsel’s failure to raise this issue in post-conviction
         proceedings constitutes ineffective assistance. A sentencing
         credit issue of this type is not appropriately considered in an
         appeal from the dismissal of a post-conviction petition which
         did not raise the issue, but instead should be raised by filing a
         motion to amend mittimus in the trial court. However, ‘in the
         interests of an orderly administration of justice’ [citation], we
         will treat defendant’s request as a motion to amend mittimus
         and consider it because an amended mittimus may be issued at
         any time. [Citation.]” Wren, 223 Ill. App. 3d at 731.
The court then decided that defendant was entitled to an additional
day of credit. It affirmed the judgment of the trial court dismissing
defendant’s postconviction petition and remanded the cause to the
circuit court for issuance of an amended mittimus. Wren, 223 Ill. App.
3d at 731.
     In Andrews defendant was entitled to 113 days of sentencing
credit, but due to a clerical error in the presentence investigation, he
was only given a presentence credit of 112 days. Andrews, 365 Ill.
App. 3d at 697. The claim for the additional day of presentence credit
was not made in the trial court or on direct appeal of his criminal
conviction. Defendant filed a pro se postconviction petition and later
his appointed counsel filed an amended petition for postconviction
relief. Andrews, 365 Ill. App. 3d at 698. Neither petition made
reference to the sentencing-credit error. The trial court denied
defendant’s postconviction petition. The sole issue raised on appeal of
the denial of the postconviction petition was the sentencing-credit
error. The State argued that defendant waived this issue because he
failed to raise it in his postconviction petition. Andrews, 365 Ill. App.
3d at 698.

                                   -4-
     The Andrews court held that unlike the defendants in People v.
Jones, 211 Ill. 2d 140 (2004), and People v. Jones, 213 Ill. 2d 498
(2004), who were attempting to raise new constitutional challenges,
Andrews was merely attempting to assert a different and purely
statutory right to full credit for his presentence incarceration.
Andrews, 365 Ill. App. 3d at 699. The court stated that its holding is
in accord with, and quoted, the holding in Wren. Andrews, 365 Ill.
App. 3d at 699-700. The Andrews court also noted that People v.
Reed, 335 Ill. App. 3d 1038 (2003), held that an issue of a sentence
credit did not involve a substantial deprivation of a constitutional
right, and deemed the issue waived where it was first raised on appeal
from the dismissal of a postconviction petition. The court concluded
that the better reasoned and more judicially efficient procedures follow
the logic announced in Wren. Andrews, 365 Ill. App. 3d at 700.
     In Brown the defendant contended for the first time in a
supplemental brief on appeal in his postconviction proceeding that he
was entitled to 419 days of presentence credit, rather than the 355
days reflected in the mittimus. The State did not respond to this
supplemental brief. The appellate court in its original opinion (People
v. Brown, No. 1–04–1943 (2006) (unpublished order under Supreme
Court Rule 23)) noted that the sentencing credit is a right created by
statute and held it was not an issue of constitutional magnitude subject
to scrutiny in a postconviction proceeding, citing People v. Reed, 335
Ill. App. 3d 1038, 1039-40 (2003), and People v. Bates, 179 Ill. App.
3d 705, 709 (1989). The Brown court also noted that despite several
opportunities to raise the issue, defendant never raised it in the trial
court, on direct appeal, or in his postconviction petition or
supplemental postconviction petition, and that he raised it for the first
time in the supplemental brief. The court, therefore, found the issue
had been forfeited and distinguished People v. Woodard, 175 Ill. 2d
435, on the ground that Woodard was not based upon proceedings
under the Post-Conviction Hearing Act and that it merely held that the
credit may be allowed if requested for the first time on a direct appeal.
     Defendant in the Brown case filed a petition for leave to appeal
and argued, among other matters, that the sentencing-credit issue
could be raised for the first time on appeal from the dismissal of his
postconviction petition and that the issue had not been forfeited. This
court denied defendant’s petition for leave to appeal and entered a

                                  -5-
supervisory order directing the appellate court to allow the State
another opportunity to respond to defendant’s request for additional
sentencing credit; to determine the merits of defendant’s sentencing-
credit request and to grant him further sentencing credit, if required.
The order also directed that the resolution of the sentencing-credit
issue be incorporated into the appellate court judgment addressing all
of the other issues. People v. Brown, 222 Ill. 2d 579 (2006) (table).
    The Brown court upon remand examined the Andrews case, in
which the court held that it had the authority under Supreme Court
Rule 615(b)(1) (134 Ill. 2d R. 615(b)(1)) to modify the trial court’s
order to give the defendant credit for all of his presentence custody
although he raised the issue for the first time on appeal in his
postconviction proceeding. The Brown court, after acknowledging
that the State did not dispute the merits of the sentencing-credit issue,
ordered the mittimus be corrected to reflect that defendant was
entitled to 419 days of presentence credit.
    Appellate court cases which hold that a claim for sentencing credit
under section 5–8–7(b) of the Unified Code involves a statutory right
and is not cognizable in a postconviction proceeding are People v.
Bates, 179 Ill. App. 3d 705 (1989), People v. Uran, 196 Ill. App. 3d
293 (1990), and People v. Reed, 335 Ill. App. 3d 1038 (2003). Each
of those cases refused to consider the sentencing-credit issue. Reed
also holds that a defendant who makes a sentencing-credit claim for
the first time on appeal from the dismissal of a postconviction petition
has forfeited the right (Reed, 335 Ill. App. 3d at 1040) and Bates
holds that he has waived his right (Bates, 179 Ill. App. 3d at 709).
    We hold that a claim for per diem monetary credit conferred by
section 110–14 of the Code of Criminal Procedure of 1963 is a
statutory right (People v. Woodard, 175 Ill. 2d at 457) and is not
cognizable under the Post-Conviction Hearing Act. See People v.
Pendleton, 223 Ill. 2d at 471. Each of the appellate court cases which
we have discussed above also holds that a claim for sentencing credit
under section 5–8–7(b) involves a statutory right and is not cognizable
in a postconviction proceeding.
    The defendant in this case is not, however, attempting to raise a
new constitutional issue in his postconviction proceeding but is simply
applying for a different and purely statutory monetary credit under
section 110–14. See Andrews, 365 Ill. App. 3d at 699. In Woodard we

                                  -6-
noted that “[s]ection 110–14 is silent concerning any time frame or
procedural stage during which such application either must or can be
made” (Woodard, 175 Ill. 2d at 444) and quoted with approval the
statement from People v. Scott, 277 Ill. App. 3d 565 (1996), that
“ ‘[g]ranting the credit is a simple ministerial act that will promote
judicial economy by ending any further proceedings over the
matter.’ ” Woodard, 175 Ill. 2d at 456-57, quoting Scott, 277 Ill. App.
3d at 566. The Wren case and the Andrews case each granted a claim
for sentencing credit raised for the first time on appeal in a
postconviction proceeding based on the rationale of a “ministerial act”
and the “interests of an orderly administration of justice.”
    While we hold that a claim for monetary credit under section
110–14 is a statutory claim and therefore not cognizable as a separate
issue upon which to base relief under the Post-Conviction Hearing
Act, we also hold that this statutory claim may be considered as an
“application of the defendant” made under the statute and may be
raised at any time and at any stage of court proceedings, even on
appeal in a postconviction proceeding. Accordingly, if, as in this case,
the basis for granting the application of the defendant is clear and
available from the record, the appellate court may, in the “interests of
an orderly administration of justice,” grant the relief requested.
    The State also argues that defendant is not entitled to any credit
under section 110–14 for the 116 days of his incarceration between
the day of his conviction and the day of his sentencing but has not
cited any cases supporting this argument. The State contends,
however: (1) that section 110–14 states that “[a]ny person
incarcerated on a bailable offense” shall be allowed the $5-per-day
credit and section 110–4(a) of the Code of Criminal Procedure of
1963 defines bailable offenses as “[a]ll persons shall be bailable before
conviction” (725 ILCS 5/110–4(a) (West 2002)) and, therefore,
bailable offenses do not include offenses of which a defendant has
been convicted but not yet sentenced; (2) that once the trial court
revoked defendant’s bond upon his conviction, his offense was no
longer a “bailable offense”; (3) that defendant was not a person “who
does not supply bail”; and (4) that section 110–14 was enacted to
offset the inequities suffered by indigent defendants unable to pay
bond premiums and defendant did supply bond in this case. We do not
agree with any of these arguments.

                                  -7-
     Section 110–14 originally provided: “Any person incarcerated on
a bailable offense who does not supply bail and against whom a fine
is levied on conviction of such offense shall be allowed a credit of $5
for each day so incarcerated prior to conviction except that in no
case shall the amount so allowed or credited exceed the amount of the
fine.” (Emphasis added.) Ill. Rev. Stat. 1965, ch. 38, par. 110–14.
     Effective October 1, 1977, the legislature amended this section to
delete the words “prior to conviction” and added “upon application of
defendant.” The first sentence of section 110–14 then provided: “Any
person incarcerated on a bailable offense who does not supply bail and
against whom a fine is levied on conviction of such offense shall be
allowed a credit of $5 for each day so incarcerated upon application
of the defendant.” (Emphasis added.) Ill. Rev. Stat. 1977, ch. 38, par.
110–14. Section 110–14 has been amended several times since 1977,
but the first sentence of the section has not been amended since then.
See 725 ILCS 5/110–14 (West 2006).
     In addition to the legislative amendment, there are also several
reported cases that have dealt with the issue raised by the State.
People v. Bennett, 246 Ill. App. 3d 550 (1993), involved section
110–14 and the State’s argument that the defendant is not entitled to
a monetary credit for the days he spent in custody after being found
guilty but prior to being sentenced. The court rejected this argument
and stated: “Here, the statute provides for the award of fine credit to
a defendant who is incarcerated on a ‘bailable’ offense. The statute
does not make a distinction between defendants who are financially
unable to post bond and those who are denied the opportunity to post
bond by the trial court. The statute also does not prohibit the award
of credit for the period of incarceration after a guilty finding.”
Bennett, 246 Ill. App. 3d at 551-52. Other appellate court cases have
consistently held that a defendant is entitled to credit under section
110–14 for time spent in custody after conviction but before
sentencing. See People v. Raya, 250 Ill. App. 3d 795, 803 (1993)
(defendant was entitled to $5-per-day credit for 16 days pretrial
incarceration as well as the 35 days’ incarceration between the end of
his trial and sentencing); People v. Smith, 258 Ill. App. 3d 261, 270
(1994) (defendant was entitled to the section 110–14 credit against a
fine for all the days he was incarcerated up until the sentence); People
v. McNair, 325 Ill. App. 3d 725, 726-27 (2001) (defendant was

                                  -8-
entitled to credit toward his fine for 54 days of presentence custody).
    This consistent judicial interpretation of section 110–14 is
considered a part of the statute until the legislature amends it contrary
to that interpretation. See Woodard, 175 Ill. 2d at 444, citing Miller
v. Lockett, 98 Ill. 2d 478 (1983). The legislature recently amended
section 110–14 by adding subsection (b), which specifically precludes
a person incarcerated for sexual assault as defined in section 5–9–1.7
of the Unified Code of Corrections (730 ILCS 5/5–9–1.7 (West
2006)) from receiving any monetary credit under section 110–14. See
Pub. Act 93–699, eff. January 1, 2005. This amendment demonstrates
that the legislature can preclude the benefit of section 110–14 when
it desires. Its acquiescence in the judicial construction of the first
sentence of section 110–14 over the past 14 years dissuades us from
overruling the appellate court decisions that have interpreted the
section as granting a presentence credit for days of incarceration for
a bailable offense.
     We hold that defendant is entitled to the credit of $5 per day for
the two days that he spent in custody prior to posting bond and the
116 days he spent in custody following his conviction and prior to
sentencing.

                         CONCLUSION
   For the reasons set forth above, the judgment of the appellate
court is affirmed.

                                  Appellate court judgment affirmed.

    CHIEF JUSTICE THOMAS, dissenting:
    The majority’s decision permitting a postconviction claim for
monetary credit under section 110–14 contradicts the plain language
of the Post-Conviction Hearing Act, this court’s decisions construing
that Act, and this court’s decisions defining the scope of
postconviction appeals. Accordingly, I am compelled to dissent.
    The majority’s analysis runs as follows. Section 110–14 of the
Code of Criminal Procedure of 1963 creates a statutory right to a per
diem monetary credit “upon application of the defendant.” However,

                                  -9-
“ ‘[s]ection 110–14 is silent concerning any time frame or procedural
stage during which such application either must or can be made.’ ”
Slip op. at 7, quoting People v. Woodard, 175 Ill. 2d 435, 444 (1997).
Consequently, a section 110–14 claim “may be raised at any time and
at any stage of court proceedings, even on appeal in a postconviction
proceeding.” Slip op. at 7.
     The problem with this analysis is that, while section 110–14 may
be silent as to whether monetary credit claims may be raised for the
first time in a postconviction proceeding, the Post-Conviction Hearing
Act is not, and neither is this court’s jurisprudence construing the Act.
Indeed, both the Act and the settled case law provide numerous bases
for barring the adjudication of defendant’s “purely statutory” (slip op.
at 6) claim in this context.
     First, defendant’s claim falls well outside the narrow class of
claims authorized by the Post-Conviction Hearing Act. Under the Act,
the only types of claims that may be asserted in a postconviction
proceeding are those asserting “a substantial denial of *** rights under
the Constitution of the United States or of the State of Illinois.” 725
ILCS 5/122–1(a)(1) (West 2006). Defendant’s claim for monetary
credit under section 110–14 has no constitutional component
whatsoever.
     Second, defendant’s claim falls outside the class of claims over
which postconviction courts possess the jurisdiction to adjudicate.
This court has explained that “[s]ection 122–1 of the Post-Conviction
Hearing Act is jurisdictional in nature and limits the subject matter
reviewable under that Act.” (Emphases added.) People v. Ferree, 40
Ill. 2d 483, 484 (1968). Accordingly, “jurisdiction in post-conviction
proceedings is limited to situations in which ‘a substantial denial of
rights under the Constitution of the United States or of the State of
Illinois’ is alleged.” People v. Owens, 34 Ill. 2d 149, 150 (1966),
quoting Ill. Rev. Stat. 1963, ch. 38, par. 122–1; see also People v.
Ward, 48 Ill. 2d 117, 120 (1971). Stated differently, postconviction
courts lack the jurisdiction to adjudicate purely statutory claims. See,
e.g., Owens, 34 Ill. 2d at 150-51 (trial court lacked jurisdiction over
postconviction claim that “derived wholly from *** statute”). Here,
the majority acknowledges that a claim for monetary credit under
section 110–14 is “purely statutory.” Slip op. at 6. Nevertheless, it
goes on to hold that, in the “interests of an orderly administration of

                                  -10-
justice,” such claims may be raised and adjudicated for the first time
in a postconviction proceeding. Slip op. at 7. The majority nowhere
reconciles this holding with the aforementioned cases, and neither
does it explain how the “interests of an orderly administration of
justice” will be served by the adjudication of legal claims in the
absence of subject matter jurisdiction.
     Third, defendant’s claim falls squarely within a class of cases that
this court has expressly identified as inappropriate for postconviction
consideration. In People v. Mitchell, 189 Ill. 2d 312, 329 (2000), this
court held that “[s]tatutes do not confer constitutional rights, and the
allegation of a deprivation of a statutory right is not a proper claim
under the Act.” See also Owens, 34 Ill. 2d at 150-51. Here, defendant
is asserting a claim for monetary credit under section 110–14, which
the majority concedes is a “purely statutory” claim. Slip op. at 6.
     Fourth, even if defendant’s claim were of the type permitted by the
Act and over which postconviction courts possessed jurisdiction, it
nevertheless would be barred by the forfeiture doctrine. As this court
has frequently explained, “[a] petition for post-conviction relief is not
an appeal of the underlying judgment; rather, it is a collateral
proceeding.” People v. Johnson, 206 Ill. 2d 348, 356 (2002). As such,
a postconviction proceeding allows inquiry only into issues “that were
not, and could not have been, adjudicated on direct appeal.”
(Emphasis added.) Johnson, 206 Ill. 2d at 356. Here, defendant is
asserting a statutory right explicitly set forth in the pretrial portion of
the Code of Criminal Procedure, and all of the facts necessary to
assert that right were available to him on direct appeal. Consequently,
even if a section 110–14 claim could be asserted and adjudicated in a
postconviction proceeding, defendant would have forfeited any such
claim in this case.
     Fifth, defendant’s assertion of this claim for the first time on
appeal from the dismissal of his postconviction petition is expressly
barred by this court’s decision in People v. Jones, 211 Ill. 2d 140
(2004). In that case, we held that “a [postconviction] defendant may
not raise an issue for the first time while the matter is on review” and
that “any issues to be reviewed must be presented in the petition filed
in the circuit court.” (Emphasis added.) Jones, 211 Ill. 2d at 148. This
holding is categorical and contains no exceptions. Here, defendant’s
claim for monetary credit under section 110–14 was not presented in
the petition filed in the circuit court. Consequently, defendant could
not raise it for the first time on appeal from the dismissal of that

                                   -11-
petition.
     In sum, then, to permit the adjudication of defendant’s “purely
statutory” claim in this case, the majority dispenses not only with the
plain language of the Post-Conviction Hearing Act, but also with a
good portion of this court’s case law construing the Act. Were this the
only means of affording a remedy to persons in defendant’s position,
I might understand the majority’s willingness to go to such lengths.
But this is hardly the case. On the contrary, defendants who are
entitled to a claim for monetary credit under section 110–14 have a
host of opportunities to obtain that credit, even at the postconviction
stage. Obviously, a defendant may apply for the credit at the time of
trial. Moreover, a defendant may apply for the credit for the first time
on direct appeal. See Woodard, 175 Ill. 2d at 457-58. And if the direct
appeal comes and goes without application having been made,
defendants still have a postconviction remedy, provided it is properly
pled. As discussed above, nothing in either the Act or this court’s
postconviction jurisprudence permits the adjudication of a purely
statutory claim in the course of a postconviction proceeding.
However, nothing precludes a defendant from fashioning an
ineffective assistance claim under Strickland v. Washington, 466 U.S.
668, 686, 80 L. Ed. 2d 674, 692, 104 S. Ct. 2052, 2063-64 (1984),
based upon counsel’s failure to apply for the credit. And unlike a
direct assertion of the statutory right, ineffective assistance of counsel
is a textbook postconviction claim. What’s more, a postconviction
Strickland claim in this context is virtually guaranteed to succeed.
“The statutory right to a per diem credit found in section 110–14 ***
is in the nature of a mandatory right subject to assertion by a
defendant.” Woodard, 175 Ill. 2d at 453. In other words, for eligible
defendants, the monetary credit is available for the asking, there is no
conceivable strategic basis for not requesting it, and the resulting
prejudice is a matter of simple arithmetic. Defendants will obtain their
relief, and the integrity of the Post-Conviction Hearing Act is
preserved.
     For these reasons, I respectfully dissent from the majority’s
decision.

    JUSTICES FREEMAN and BURKE join in this dissent.



                                  -12-